Case 8:19-cv-00914-JVS-ADS Document 35 Filed 02/05/21 Page 1 of 3 Page ID #:608




   1   James A. Goodman (SBN 089715)
       Vanessa K. Manolatou (SBN 266541)
   2   EPSTEIN BECKER & GREEN, P.C.
       1925 Century Park East, Suite 500
   3   Los Angeles, CA 90067
   4
       Telephone: 310-556-8861                                    JS-6
       Facsimile: 310-553-2165
       Jgoodman@ebglaw.com
   5   vmanolatou@ebglaw.com
   6   Attorneys for Defendant
   7   ADVANCED STERILIZATION PRODUCTS
       SERVICES INC.
   8
   9   Christine Neill (pro hac vice)
       NEILL LEGLER COLE PLLC
  10   3141 Hood Street, Suite 200
       Dallas, Texas 75219
  11   T: 214.748.777 | F: 214.748.7778
       E: christine@nlcemployeelaw.com
  12
       Alexander Krakow & Glick LLP (SBN 128307)
  13   J. Bernard Alexander, III
       1900 Avenue of The Stars, Suite 900
  14   Los Angeles, CA 90067
       T: 310.394.0888 | F: 310.394.0811
  15   E: balexander@akgllp.com
  16   Attorneys for Plaintiff
       MICHAEL TAYLOR
  17
  18                           UNITED STATES DISTRICT COURT
  19                          CENTRAL DISTRICT OF CALIFORNIA
  20
  21   MICHAEL TAYLOR,                              Case No.: 8:19-cv-00914 JVS (ADSx)
  22                          Plaintiff,
                                                    ORDER GRANTING
  23                     v.                         STIPULATION FOR DISMISSAL
  24   ADVANCED STERILIZATION                       OF ENTIRE ACTION WITH
       PRODUCTS SERVICES INC.,                      PREJUDICE PURSUANT TO F. R.
  25                                                Civ. P. 41(a)(1)
                              Defendant.
  26
  27
  28


       Firm:52319080v1                     Order Granting Stipulation of Dismissal with Prejudice
Case 8:19-cv-00914-JVS-ADS Document 35 Filed 02/05/21 Page 2 of 3 Page ID #:609




   1                                           ORDER
   2          Pursuant to Rule 41(a)(1) of the Federal Rules of Civil Procedure the above
   3   entitled action is dismissed in its entirety with prejudice. Each party shall bear its
   4   respective costs and attorneys’ fees.
   5
   6          IT IS SO ORDERED.
   7
   8
   9
  10    DATED: February 05, 2021
  11                                       HONORABLE JAMES V. SELNA
                                           UNITED STATES DISTRICT COURT JUDGE
  12
  13
       Respectfully submitted,
  14
  15   James A. Goodman (SBN 089715)
       Vanessa K. Manolatou (SBN 266541)
  16   EPSTEIN BECKER & GREEN, P.C.
       1925 Century Park East, Suite 500
  17   Los Angeles, CA 90067
       Telephone: 310-556-8861
  18   Facsimile: 310-553-2165
       jgoodman@ebglaw.com
  19   vmanolatou@ebglaw.com
  20   Attorneys for Defendant
       ADVANCED STERILIZATION PRODUCTS
  21   SERVICES INC.
  22
  23
  24
  25
  26
  27
  28

                                                 -2-
       Firm:52319080v1           [Proposed] Order Granting Stipulation of Dismissal with Prejudice
Case 8:19-cv-00914-JVS-ADS Document 35 Filed 02/05/21 Page 3 of 3 Page ID #:610




   1
   2
   3
   4
   5
   6
   7
   8
   9
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28

                                                1
       Firm:52319080v1        [Proposed] Order Granting Stipulation of Dismissal with Prejudice
